

117 S1774 IS: Honoring Our Commitment to Elevate America’s Neighbor Islands and Allies Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1774IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Schatz (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo strengthen United States engagement in the Oceania region and enhance the security and resilience of allies and partners of the Oceania community, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the Honoring Our Commitment to Elevate America’s Neighbor Islands and Allies Act of 2021 or the Honoring OCEANIA Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Statement of policy.Sec. 3. Oceania strategic roadmap.Sec. 4. Review of USAID programming in Oceania.Sec. 5. Oceania development finance strategy.Sec. 6. Oceania disaster preparedness.Sec. 7. Oceania infrastructure resilience program.Sec. 8. Oceania Peace Corps partnerships.Sec. 9. Oceania Youth Engagement Coordinator.Sec. 10. Improving health care access for veterans in freely associated states.Sec. 11. Public health capacity-building in Oceania.Sec. 12. Oceania Security Dialogue.Sec. 13. Oceania Restoration and Hazards Removal Program.Sec. 14. Report on countering illegal, unreported, and unregulated fishing in Oceania.Sec. 15. Oceania maritime security initiative.Sec. 16. Coordinator for displaced persons.Sec. 17. Oceania anticorruption program.Sec. 18. Imposition of sanctions with respect to corruption in Oceania.Sec. 19. Report on financial intelligence resources of the Department of the Treasury in Oceania.Sec. 20. Definitions.2.Statement of policyIt shall be the policy of the United States—(1)to elevate the countries of Oceania, including the people and the protection of their cultural, historical, and environmental resources, as a strategic priority of the United States Government in all national security and economic considerations;(2)to promote civil society, the rule of law, and democratic governance across Oceania as part of a free and open Indo-Pacific region;(3)to broaden and deepen relationships with the Freely Associated States of the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia through robust defense, diplomatic, economic, and development exchanges that promote the goals of individual states and the entire region;(4)to work with the governments of Pacific Islands countries, Australia, France, Japan, New Zealand, the Republic of Korea, and the United Kingdom to advance shared alliance goals of the Oceania region concerning health, environmental protection, disaster resilience and preparedness, illegal, unreported, and unregulated fishing (commonly referred to as IUU fishing), maritime security, and economic development;(5)to invest in a whole-of-government United States strategy that will enhance youth engagement and advance long-term growth and development throughout Oceania, especially as it relates to protecting marine resources and fisheries, addressing the existential global climate crisis, and strengthening the resilience of countries of the Oceania region against current and future threats resulting from extreme weather and severe changes in the environment that pose a threat to livelihoods, public health, and safety;(6)to participate, wherever possible and appropriate, in existing regional organizations and international structures to support the Boe Declaration on Regional Security and advance the national security and economic goals of the United States and countries of the Oceania region;(7)to deter and combat acts of malign foreign influence and corruption aimed at undermining the political, environmental, social, and economic stability of the people and governments of countries of Oceania;(8)to improve the local capacity of the countries of Oceania to address public health challenges and improve global health security, particularly as it relates to domestic violence, substance use disorders, obesity, diabetes, and cardiovascular-related diseases, malnutrition, and endemic tropical diseases, as well as global pandemic diseases, such as coronaviruses, influenza viruses, HIV/AIDS, and the Zika virus;(9)to help the countries of Oceania access market-based private sector investments that adhere to best practices regarding transparency, debt sustainability, and environmental and social safeguards as an alternative to state-directed investments by authoritarian governments;(10)to ensure the people and communities of Oceania remain safe from the risks of old and degrading munitions hazards, marine plastics, and other marine debris that threaten health and livelihoods; and(11)to work cooperatively with all governments in Oceania to promote the dignified return of all the remains of members of the United States Armed Forces that are missing in action from previous conflicts in the Indo-Pacific region.3.Oceania strategic roadmap(a)Oceania strategic roadmapNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategic roadmap for strengthening United States engagement with the countries specified in subsection (c) to address shared concerns and promote shared goals in pursuit of security and resiliency for the countries of Oceania.(b)ElementsThe strategic roadmap required by subsection (a) shall include the following:(1)An assessment of the regional goals and concerns shared by the countries specified in subsection (c), including a review of issues related to anticorruption, maritime security, environmental protection, fisheries management, foreign economic assistance and development, and disaster resilience and preparedness.(2)A review of ongoing programs and initiatives by the governments of the countries specified in subsection (c) and the United States in pursuit of those shared regional goals and concerns, including with respect to the issues described in paragraph (1).(3)A review of ongoing programs and initiatives by regional organizations and other related intergovernmental structures aimed at addressing the issues described in paragraph (1).(4)A plan for aligning United States programs and resources in pursuit of the shared regional goals and concerns with respect to the issues described in paragraph (1).(5)Recommendations for additional United States authorities, personnel, programs, or resources necessary to execute the strategic roadmap.(6)Any other elements the Secretary considers appropriate.(c)Countries specifiedThe countries specified in this subsection are the following:(1)Australia. (2)France. (3)Japan. (4)New Zealand. (5)The Republic of Korea.(6)The United Kingdom.4.Review of USAID programming in Oceania(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development (in this section referred to as USAID), shall include the countries of Oceania in existing strategic planning and multi-sector program evaluation processes, including the Department of State’s Integrated Country Strategies and USAID’s Country Development Cooperation Strategies, the Joint Strategic Plan, and the Journey to Self-Reliance Country Roadmaps.(b)Programmatic considerationsEvaluations and considerations for countries of Oceania in the program planning and strategic development processes under subsection (a) should include—(1)descriptions of the diplomatic and development challenges of the Indo-Pacific countries of Oceania as those challenges relate to the strategic, economic, and humanitarian interests of the United States;(2)reviews of existing Department of State and USAID programs to address the diplomatic and development challenges of those countries evaluated under paragraph (1);(3)descriptions of the barriers, if any, to increasing Department of State and USAID programming to countries of Oceania, including—(A)the relative income level of the countries of Oceania relative to other regions where there is high demand for United States foreign assistance to support development needs;(B)the relative capacity of the countries of Oceania to absorb United States foreign assistance for diplomatic and development needs through partner governments and civil society institutions; and(C)any other factor that the Secretary or Administrator determines may constitute a barrier to deploying or increasing United States foreign assistance to the countries of Oceania;(4)assessments of the presence of, degree of international development by, partner country indebtedness to, and political influence of malign foreign governments, such as the Government of the People’s Republic of China, and non-state actors;(5)assessments of new foreign economic assistance modalities that could assist in strengthening United States foreign assistance in the countries of Oceania, including the deployment of technical assistance and asset recovery tools to partner governments and civil society institutions to help develop the capacity and expertise necessary to achieve self-sufficiency;(6)an evaluation of the existing budget and resource management processes for the mission and work of the Department of State and USAID with respect to programming in the countries of Oceania;(7)an explanation of how the Secretary and the Administrator will use existing programming processes, including those with respect to development of an Integrated Country Strategy, a Country Development Cooperation Strategy, the Joint Strategic Plan, and the Journey to Self-Reliance Country Roadmaps, to advance the long-term growth, governance, economic development, and resilience of the countries of Oceania; and(8)any recommendations about appropriate budgetary, resource management, and programmatic changes necessary to assist in strengthening United States foreign assistance programming in the countries of Oceania.(c)Oceania definedIn this section, the term Oceania includes such independent countries of Oceania as are identified by the Secretary of State and the Administrator of the United States Agency for International Development. 5.Oceania development finance strategy(a)In generalThe Chief Executive Officer of the United States International Development Finance Corporation (in this section referred to as the Corporation), in consultation with the Administrator of the United States Agency for International Development, shall establish a strategy for supporting the development goals of the countries of Oceania using market-based private investment wherever there is appropriate capacity to absorb private financing.(b)PurposeThe purpose of the strategy required by subsection (a) is to ensure that the United States Government is fully utilizing existing development finance authorities to support efforts of the countries of Oceania to access market-based private investment, including authorities provided under the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.), and consistent with section 1412(c) of that Act (22 U.S.C. 9612(c)), to support sustainability, resilience, and development.(c)ObjectivesIn developing the strategy required by subsection (a), the Chief Executive Officer of the Corporation shall consider the following, to the maximum extent practicable:(1)How the full range of financing products and technical assistance tools available to the Corporation can be used to help counter malign foreign influence in Oceania that entraps host countries with development projects that result in high indebtedness and financial imbalance.(2)How the Corporation can create an investment portfolio that complements existing United States foreign economic assistance programs in the countries of Oceania, including specifically those activities aimed at advancing the long-term growth, governance, economic development, and resilience of the countries of Oceania.(3)How the Corporation can partner with related institutions of the governments of Australia, New Zealand, and Japan to maximize the effectiveness of United States financing products and technical assistance tools to help the countries of Oceania use market-based investment to advance economic security as it relates to the development of fifth generation and future generation telecommunications infrastructure, undersea cables, and other critical infrastructure and associated supply chains. (4)How the Corporation can create an investment portfolio that minimizes financial risk exposure to the United States Government while helping to support the sustainable development goals of the countries of Oceania.(5)How the capacity of the private sector and economic constraints of the countries in Oceania may, at times, require that investment and development are better supported by government rather than the private sector.(d)ReportNot later than March 1, 2022, and annually thereafter, the Chief Executive Officer of the Corporation shall submit to the appropriate congressional committees a list of countries for which the Corporation plans to prioritize support for access to market-based private investment based on the objectives described in subsection (c) during the following 12-month period.(e)Oceania definedIn this section, the term Oceania includes such independent countries of Oceania as are identified by the Chief Executive Officer of the Corporation and the Administrator of the United States Agency for International Development.6.Oceania disaster preparedness(a)In generalThe Secretary of State shall develop a program to strengthen the disaster risk reduction and resilience of the countries of Oceania.(b)GoalsThe goals of the program required by subsection (a) are to help the countries of Oceania—(1)build national first responder capacity to anticipate, respond to, and recover from natural and man-made disasters;(2)strengthen end-to-end early warning systems to ensure the ability of emergency management and first responders to reach all communities vulnerable to natural and man-made disasters; and(3)improve community-based assistance, including through the development of community action plans, exercises, and training programs that improve local capacity to deliver first aid and emergency services.(c)Interagency coordinationIn developing the program required by subsection (a), the Secretary shall review best practices of, and, where appropriate, collaborate with, other United States Government agencies to strengthen the disaster risk reduction and resilience of the countries of Oceania, including—(1)the Office of Foreign Disaster Assistance of the United States Agency for International Development;(2)the Food and Nutrition Service of the Department of Agriculture; (3)the Federal Emergency Management Agency of the Department of Homeland Security;(4)the Federal Communications Commission;(5)the National Oceanic and Atmospheric Administration of the Department of Commerce; and(6)the United States Coast Guard.(d)Academic partnershipsThe Secretary may partner with institutions of higher education in the United States and affiliated centers of excellence that have expertise with strengthening disaster risk reduction and resilience to carry out the program required by subsection (a).(e)Report required(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the status of the program required by subsection (a) in strengthening the disaster risk reduction and resilience of the countries of Oceania.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A review of programs that currently exist to strengthen the disaster risk reduction and resilience of the countries of Oceania, including with respect to the programs and activities of regional partners and organizations to strengthen disaster preparedness and emergency management, and a description of how those efforts have been incorporated into the program required by subsection (a).(B)An assessment of the challenges with delivering assistance to the countries of Oceania in support of the goals described in subsection (b).(C)Recommendations regarding the funding, personnel, and related resources required to address the challenges described in subparagraph (B). 7.Oceania infrastructure resilience program(a)In generalThe Secretary of State, in collaboration with the Secretary of Transportation, the Chief of Engineers, and the Secretary of Energy, working through the directors of the national laboratories of the Department of Energy and the Secretary of the Treasury, shall develop a program to provide frequent and meaningful technical assistance to inform the needs assessments and planning of the countries of Oceania to protect against threats to critical infrastructure.(b)GoalsThe goal of the program established under subsection (a) is to strengthen United States support of the countries of Oceania in assessing—(1)existing and forecasted threats to the functionality and safety of infrastructure resulting from sea-level fluctuation, salt water intrusion, extreme weather, or other severe changes in the environment, as well as cyber threats and any other security risks that disrupt essential services or threaten public health;(2)the strategies, designs, and engineering techniques for reinforcing or rebuilding failing infrastructure in ways that with withstand and maintain function in light of existing and forecasted threats to community infrastructure;(3)rate and sources of deterioration, structural deficiencies, and most pressing risks to public safety from aging and failing infrastructure;(4)priorities for infrastructure improvement, reinforcement, re-engineering, or replacement based on the significance of infrastructure to ensuring public health, safety, and economic growth;(5)risks associated with the interconnectedness of supply chains and technology, communications, and financial systems; and(6)the policy and governance needed to strengthen critical infrastructure resilience, including with respect to infrastructure financing to meet the contemporary needs of countries in Oceania.(c)ActivitiesTo achieve the purpose of the program established under subsection (a), the Secretary is encouraged to consider the following activities:(1)Educational and information sharing with the countries of Oceania that helps develop the local capacity of government and civil society leaders to evaluate localized critical infrastructure risks, interdependencies across systems, and risk-mitigation solutions.(2)Technology exchanges that provide the countries of Oceania with access to proven, cost-effective solutions for mitigating the risks associated with critical infrastructure vulnerabilities and related interdependencies.(3)Financial and budget management and related technical assistance that provide the countries of Oceania with additional capacity to access, manage, and service financing for contemporary infrastructure projects to support the resilience needs of communities in the Oceania region.8.Oceania Peace Corps partnerships(a)In generalNot later than one year after the date of the enactment of this Act, the Director of the Peace Corps shall submit to Congress a report on strategies to reasonably and safely expand the number of Peace Corps volunteers in Oceania, with the goals of—(1)expanding the presence of the Peace Corps to all currently feasible locations in Oceania; and(2)working with regional and international partners of the United States to expand the presence of Peace Corps volunteers in low-income Oceania communities in support of climate resilience initiatives.(b)ElementsThe report required by subsection (a) shall—(1)assess the factors contributing to the current absence of the Peace Corps and its volunteers in Oceania; and(2)examine potential remedies that include working with United States Government agencies and regional governments, including governments of United States allies—(A)to increase the health infrastructure and medical evacuation capabilities of the countries of Oceania to better support the safety of Peace Corps volunteers while in those countries;(B)to address physical safety concerns that have decreased the ability of the Peace Corps to operate in Oceania; and(C)to increase transportation infrastructure in the countries of Oceania to better support the travel of Peace Corps volunteers and their access to necessary facilities.(3)evaluate the potential to expand the deployment of Peace Corps Response volunteers to help the countries of Oceania address social, economic, and development needs of their communities that require specific professional expertise; and(4)explore potential new operational models to address safety and security needs of Peace Corps volunteers in the countries of Oceania, including—(A)changes to volunteer deployment durations; and(B)scheduled redeployment of volunteers to regional or United States-based healthcare facilities for routine physical and behavioral health evaluation.(c)Volunteers in low-Income Oceania communities(1)In generalIn examining the potential to expand the presence of Peace Corps volunteers in low-income Oceania communities under subsection (a)(3), the Director of the Peace Corps shall consider the development of initiatives described in paragraph (2).(2)Initiatives describedInitiatives described in this paragraph are volunteer initiatives that help the countries of Oceania address social, economic, and development needs of their communities, including by—(A)addressing, through appropriate resilience-based interventions, the vulnerability that communities in Oceania face as result of extreme weather, severe environmental change, and other climate related trends; and(B)improving, through smart infrastructure principles, access to transportation and connectivity infrastructure that will help address the economic and social challenges that communities in Oceania confront as a result of poor or nonexistent infrastructure.9.Oceania Youth Engagement Coordinator(a)FindingsCongress makes the following findings:(1)The population of Oceania is young, with an estimated 23 percent of individuals living in the region under the age of 15 years old.(2)In some of the countries of Oceania, the percentage of the population under the age of 15 years old is higher than the regional average, including in the Federated States of Micronesia (32 percent), Papua New Guinea (36 percent), and the Republic of the Marshall Islands (39 percent).(3)Young people, especially young women and girls, in Oceania are disproportionately impacted by sustainable development challenges, including challenges with access to employment, education, health care, and housing, as well as food, water, and sanitation.(4)Enhancing United States engagement with young people in Oceania can strengthen democratic governance and civil society and increase civic engagement in support of achieving regional sustainable development goals.(b)AssignmentThe Deputy Assistant Secretary for the Office of Public Affairs and Public Diplomacy and Regional and Security of the Bureau of East Asian and Pacific Affairs of the Department of State shall serve as the Oceania Youth Engagement Coordinator (in this section referred to as the Coordinator) to work with the Assistant Secretary of State for East Asian and Pacific Affairs and the Assistant Secretary of State for Global Public Affairs regarding youth engagement matters in Oceania.(c)DutiesThe Coordinator shall—(1)ensure that youth engagement in Oceania and supporting activities are integrated in and coordinated between the foreign policy initiatives of the Bureau of East Asian and Pacific Affairs and the Bureau of Global Public Affairs;(2)ensure that youth engagement opportunities are developed in support of the programs, activities, and initiatives authorized under this Act;(3)advocate for programs to expand Oceania youth engagement, including through educational and cultural exchange programs of the Department of State, as well as through country partnerships and civil society engagement coordinated through and with the support of the United States missions (including the chiefs of mission) in the countries of Oceania; and(4)coordinate Oceania youth engagement with other bureaus and offices of the Department of State, including, as appropriate, the United States Agency for International Development and the United States Mission to the United Nations.10.Improving health care access for veterans in freely associated states(a)Demonstration program(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in coordination with the Secretary of the Interior, shall commence a demonstration program to provide hospital care, medical services, and extended care services to veterans residing in the freely associated states.(2)DurationThe Secretary shall carry out the demonstration program required by paragraph (1) during the 3-year period beginning on the date of the commencement of the demonstration program.(3)ElementsIn carrying out the demonstration program required by paragraph (1), the Secretary shall—(A)consult with the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of the Interior, the Secretary of State, each government of the freely associated states, and nongovernmental organizations as the Secretary considers appropriate;(B)emphasize the use of telehealth and provide education and training using technology-enabled collaborative learning and capacity-building models to employees of the Department of Veterans Affairs and, to the extent practicable, to local health care providers, responsible for carrying out the demonstration program;(C)assess the feasibility of providing hospital care, medical services, and extended care services through local providers;(D)conduct a robust outreach program to inform veterans in the freely associated states about the demonstration program and the services available under the demonstration program;(E)assess the feasibility and advisability of building clinics or leasing space on military installations or embassy compounds or in consulate facilities of the United States in the freely associated states for the purposes of providing hospital care, medical services, and extended care services to veterans; and(F)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the findings of the Secretary with respect to the demonstration program that includes—(i)an explanation of how the Secretary expects to provide continuity of care to veterans in the freely associated states;(ii)an assessment of the barriers and facilitators to providing hospital care, medical services, and extended care services to veterans residing in the freely associated states, including recommendations to facilitate the provision of such care and services; and(iii)an estimate of the budgetary resources required to establish and provide hospital care, medical services, and extended care services to veterans in the freely associated states during the 10-year period beginning on the date of the submittal of the report to such committees.(4)DefinitionsIn this subsection:(A)Freely associated statesThe term freely associated states means the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia, which have each entered into a Compact of Free Association with the United States.(B)VeteranThe term veteran has the meaning given such term in section 101 of title 38, United States Code.(b)Conditions under which care is required To be furnished under veterans community care programSection 1703(d) of title 38, United States Code, is amended by adding at the end the following new paragraph:(4)For purposes of paragraph (1)(B), the term State includes the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia, which have each entered into a Compact of Free Association with the United States..(c)Hospital care, medical services, and nursing home care abroadSection 1724 of such title is amended—(1)in subsection (b)(2)(A), by striking or in Canada and inserting , Canada, or the freely associated states; and(2)by adding at the end, the following new subsection:(f)In this section, the term freely associated states means the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia, which have each entered into a Compact of Free Association with the United States..11.Public health capacity-building in Oceania(a)In generalThe Secretary of State, in consultation with the Secretary of Health and Human Services, shall establish a program to make grants, enter into cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department of State or the Department of Health and Human Services to support the governments of the countries of Oceania in building public health capacity and improving access to care and local health outcomes.(b)AuthorityThe Secretary of State, in consultation with the Secretary of Health and Human Services, shall establish eligibility criteria and a process for providing assistance described in subsection (a), which shall include the authority—(1)to make grants and enter into cooperative agreements with, and supplement other available Federal funds directly to, the governments of the countries of Oceania in accordance with the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.);(2)to provide grants to qualified nongovernmental organizations within the counties of Oceania specialized in building health capacity and improving access to care and local health outcomes; and(3)to provide grants to qualified United States nongovernmental organizations and institutions of higher education specialized in building health capacity and improving access to care and health outcomes in Oceania.(c)Scope of assistance(1)In generalThe program established under subsection (a) shall prioritize assistance aimed at building public health capacity and improving access to care and health outcomes related to—(A)maternal and child morbidity and mortality;(B)morbidity and mortality from sexually transmitted infections, HIV/AIDS, tuberculosis, malaria, and neglected tropical diseases;(C)morbidity, premature death, and disabilities from noncommunicable diseases;(D)gender-based violence;(E)substance use disorder; (F)mortality due to epidemics, disasters, and the impacts from severe weather and environmental change;(G)access to essential mental, behavioral, and physical health services and supplies; and(H)any other health issue that the Secretary of State, in consultation with the Secretary of Health and Human Services, determines is necessary to improving access to care and health outcomes.(2)GoalsTo support the goals of the program established under subsection (a), the Secretary may consider incorporating traditional modalities for improving access to care and health outcomes, such as—(A)the use of interactive technology, such as telehealth;(B)the deployment of mobile health teams;(C)indigenous health worker recruitment, training, and retention activities;(D)strategies for overcoming the logistics management challenges posed by vast distances, geographic isolation, and multinational regulation; and(E)health promotion and preventive medicine initiatives.(d)Report required(1)In generalNot later than one year after the establishment of the program under subsection (a), and annually thereafter, the Secretary of State, in consultation with the Secretary of Health and Human Services, shall submit to the appropriate congressional committees a report on the outcomes with respect to the efficacy of United States assistance to the governments of the countries of Oceania in building public health capacity and improving local health outcomes. (2)ElementsThe report required by paragraph (1) shall include the following:(A)An explanation and review of the methodology used to determine which activities to fund to achieve the goals of the program established under subsection (a).(B)A description of each grant, cooperative agreement, or other funding mechanism selected to support the goals of the program during the year preceding submission of the report.(C)An explanation of how, if at all, traditional modalities for building health capacity and improving access to care and health outcomes were integrated into the program, including—(i)the use of interactive technology, such as telehealth;(ii)the deployment of mobile health teams;(iii)the recruitment, training, and retention of indigenous health workers;(iv)strategies for overcoming the logistics management challenges posed by vast distances, geographic isolation, and multinational regulation; and(v)health promotion and preventive medicine initiatives.(D)An assessment of the activities carried out under the program and their efficacy in achieving the goals of the program.(E)A review of how public health capacity and access to care and health outcomes have improved from the year preceding the year covered by the report.(F)An assessment of areas for improvement in achieving the goals of the program, including consideration of new modalities for improving health capacity and outcomes in Oceania.(e)Authorization of appropriations(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out the program under this section. (2)Period of availabilityAmounts appropriated or otherwise made available pursuant to the authorization of appropriations under paragraph (1) shall remain available until expended. 12.Oceania Security Dialogue(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the feasibility and advisability of establishing a United States-based public-private sponsored security dialogue (to be known as the Oceania Security Dialogue) among the countries of Oceania for the purposes of jointly exploring and discussing issues affecting the economic, diplomatic, and national security of the countries of Oceania.(b)Report requiredThe report required by subsection (a) shall, at a minimum, include the following:(1)A review of the ability of the Department of State to participate in a public-private sponsored security dialogue, including the available expertise, funding, and other resources available to the Bureau of Educational and Cultural Affairs of the Department of State.(2)An assessment of the potential locations for conducting an Oceania Security Dialogue in the jurisdiction of the United States.(3)Consideration of dates for conducting an Oceania Security Dialogue that would maximize participation of representatives from the Pacific Islands countries of Oceania and United States allies that work in support of regional issues, including the governments of Australia, France, Japan, New Zealand, the Republic of Korea, and the United Kingdom.(4)A review of the funding modalities available to the Department of State to help finance an Oceania Security Dialogue, including grant-making authorities available to the Department of State.(5)An assessment of any administrative, statutory, or other legal limitations that would prevent the establishment of an Oceania Security Dialogue with participation and support of the Department of State as described in subsection (a).(6)An evaluation of how an Oceania Security Dialogue could help amplify the issues and work of existing regional structures and organizations dedicated to the security of the Oceania region, such as the Pacific Islands Forum and Pacific Environmental Security Forum.(7)An analysis of how an Oceania Security Dialogue would help with implementation of the strategic roadmap required by section 3 and advance the National Security Strategy of the United States.(c)Interagency consultationTo the extent practicable, the Secretary of State may consult with the Secretary of Defense and, where appropriate, evaluate the lessons learned of the Regional Centers for Security Studies of the Department of Defense to determine the feasibility and advisability of establishing a United States-based public-private Oceania Security Dialogue.13.Oceania Restoration and Hazards Removal Program(a)In generalThe Secretary of State shall establish an Oceania Restoration and Hazards Removal Program (in this section referred to as the Program).(b)PurposeThe purpose of the Program is—(1)to coordinate with the countries of Oceania—(A)to support survey and clearance operations of buried and abandoned bombs, mortars, artillery shells, and unexploded ordnance from battlefields of World War II; and(B)to identify, isolate, and, where appropriate, mitigate environmental risks associated with submerged maritime vessels that pose a public health or marine resource threat because of the presence of oil, fuel, corrosive metals, or other toxins; and(2)to build the national capacity of the countries of Oceania to identify, isolate, and mitigate risks related to explosive ordnance hazards, submerged maritime vessels, or related hazardous marine debris through survey and disposal training, funding to nongovernmental organizations, and support to regional cooperation initiatives with countries that are partners and allies of the United States, including Australia, France, Japan, New Zealand, the Republic of Korea, and the United Kingdom.(c)Report requiredNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the committees specified in subsection (d) a report on the Program that includes the following:(1)An assessment of the risk from surface and subsurface explosive ordnance hazards, submerged maritime vessels, and related hazards as determined by the Secretary that exists for the people of Oceania, including a review of threats to critical infrastructure, environmental resources, and other sectors essential to the health, safety, and livelihoods of the people of Oceania.(2)A list of the locations where the United States plans to prioritize mitigation efforts based on the risk assessment conducted under paragraph (1) to support and fund survey and clearance operations and enhance national capacity building to clear hazards or mitigate risks associated with the hazards identified in paragraph (1).(3)A description of the survey and removal activities and national capacity building initiatives conducted during the year preceding submission of the report, including an explanation of how those activities and initiatives aligned with the activities and initiatives of countries that are partners or allies of the United States.(4)A description of the survey and removal activities and national capacity building initiatives planned for the year following the submission of the report, including budgetary and other resource requirements necessary to conduct those activities and initiatives during that year.(5)A description of the United States support provided to nongovernmental organizations conducting survey and removal activities in the countries of Oceania.(d)Committees specifiedThe committees specified in this subsection are—(1)the appropriate congressional committees; and(2)the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of State $1,000,000 for each of fiscal years 2022 through 2026 to carry out this section. 14.Report on countering illegal, unreported, and unregulated fishing in Oceania(a)Sense of CongressIt is the sense of Congress that—(1)many countries of the Oceania region depend on commercial tuna fisheries as a critical component of their economies;(2)the Government of the People’s Republic of China has used its licensed fishing fleet to exert greater influence in Oceania, but at the same time, its licensed fishing fleet is also a major contributor to illegal, unreported, and unregulated fishing (in this section referred to as IUU fishing) activities;(3)the sustainability of Oceania’s fisheries is threatened by IUU fishing, which depletes both commercially important fish stocks and non-targeted species that help maintain the integrity of the ocean ecosystem;(4)IUU fishing puts pressure on protected species of marine mammals, sea turtles, and sea birds, which also jeopardizes the integrity of the ocean ecosystem;(5)because IUU fishing goes unrecorded, the loss of biomass compromises the work of scientists to assess and model fishery stocks and advise managers on sustainable catch levels;(6)beyond the damage to living marine resources, IUU fishing also contributes directly to illegal activity in the Oceania region, such as food fraud, smuggling, and human trafficking;(7)current approaches to IUU fishing enforcement rely on established methods, such as vessel monitoring systems, logbooks maintained by government fisheries enforcement authorities to record the catches landed by fishing vessels, and corroborating data on catches hand-collected by human observer programs;(8)such established methods are imperfect because—(A)vessels can turn off monitoring systems and unlicensed vessels do not use them; and(B)observer coverage is thin and subject to human error and corruption;(9)maritime domain awareness technology solutions for vessel monitoring have gained credibility in recent years and include systems such as observing instruments deployed on satellites, crewed and uncrewed air and surface systems, aircraft, and surface vessels, as well as electronic monitoring systems on fishing vessels;(10)maritime domain awareness technologies hold the promise of significantly augmenting the current IUU fishing enforcement capacities; and(11)maritime domain awareness technologies offer an avenue for addressing key United States national interests, including those interests related to—(A)increasing bilateral diplomatic ties with key allies and partners in the Oceania region;(B)countering illicit trafficking in arms, narcotics, and human beings associated with IUU fishing;(C)advancing security, long-term growth, and development in the Oceania region;(D)supporting ocean conservation objectives;(E)reducing food insecurity; and(F)countering attempts by the Government of the People’s Republic of China to grow its influence in the Oceania region.(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the National Oceanic and Atmospheric Administration, the Commandant of the Coast Guard, and the Secretary of Defense, shall submit to the appropriate congressional committees a report assessing the use of advanced maritime domain awareness technology systems to combat IUU fishing in Oceania.(2)ElementsThe report required by paragraph (1) shall include—(A)a review of the effectiveness of existing monitoring technologies, including electronic monitoring systems, to combat IUU fishing;(B)recommendations for effectively integrating effective monitoring technologies into a Oceania-wide strategy for IUU fishing enforcement;(C)an assessment and recommendations for the secure and reliable processing of data from such monitoring technologies, including the security and verification issues;(D)the technical and financial capacity of countries of the Oceania region to deploy and maintain large-scale use of maritime domain awareness technological systems for the purposes of combating IUU fishing and supporting fisheries resource management;(E)a review of the technical and financial capacity of regional organizations and international structures to support countries of the Oceania region in the deployment and maintenance of large-scale use of maritime domain awareness technology systems for the purposes of combating IUU fishing and supporting fisheries resource management;(F)an evaluation of the utility of using foreign assistance, security assistance, and development assistance provided by the United States to countries of the Oceania region to support the large-scale deployment and operations of maritime domain awareness systems to increase maritime security across the region; and(G)an assessment of the role of large-scale deployment and operations of maritime domain awareness systems throughout Oceania to supporting United States economic and national security interests in the Oceania region, including efforts related to countering IUU fishing, improving maritime security, and countering malign foreign influence. 15.Oceania maritime security initiative(a)In generalThe Secretary of Defense and the Secretary of Homeland Security shall cooperate to carry out a program in support of strengthening maritime security partnerships in Oceania using assets of the Department of Defense and the Department of Homeland Security.(b)GoalsThe goals of the program developed under subsection (a) shall be, to the extent practicable—(1)to enhance interoperability between personnel of the United States Coast Guard and the United States Navy and the maritime forces of countries that are allies and partners of the United States in Oceania;(2)to strengthen the participation and coordination of the United States Coast Guard and, where appropriate, the United States Navy in regional organizations dedicated to coordination and cooperation in support of Oceania fisheries policies, ocean conservation, maritime security, and related initiatives;(3)to strengthen maritime domain awareness, enforcement of exclusive economic zones, marine environment protection, combat illegal, unreported, and unregulated fishing, and strengthen disaster preparedness and resilience;(4)to mature logistics delivery among the countries of Oceania to enhance the ability of the Department of Defense and the Department of Homeland Security to supply remote areas following extreme weather events and other major natural disasters;(5)to increase the presence of United States Coast Guard personnel and capabilities to support law enforcement, maritime protection, and capacity-building initiatives in Oceania; and(6)to conduct research and development and, where possible, deploy technologies or related capabilities to countries in the Oceania region that will improve maritime domain awareness, improve the ability to monitor fisheries and other marine resources, and strengthen disaster warning and response.(c)Strategy requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly submit to Congress a strategy that includes the following:(1)A review of ongoing United States efforts to promote maritime security, environmental protection, and disaster resilience and preparedness in Oceania.(2)An assessment of the feasibility and advisability of routine ports of call by the United States Navy and the Coast Guard at ports in the countries of Oceania and the Pacific Islands region.(3)An assessment of the feasibility and advisability of expanding shiprider agreements between the United States and the countries of Oceania and the Pacific Islands region.(4)An assessment of the feasibility and advisability of developing joint and multinational exercises focused on improving combined response and logistics delivery in support of humanitarian assistance and disaster relief operations.(5)An assessment of ways to increase the presence of United States Coast Guard cutters and personnel to the Oceania region in support of law enforcement, maritime security, disaster responses, and related goals, including—(A)a review of challenges related to the deployment of medium- and long-range cutters, including personnel and logistical requirements;(B)a review of budgetary constraints that would limit the deployment of additional Coast Guard cutters and resources to the Oceania region; and(C)any other considerations that the Secretary of Homeland Security, in coordination with the Commandant of the Coast Guard, considers important to assessing ways to increase the presence of United States Coast Guard cutters and personnel to the Oceania region.16.Coordinator for displaced persons(a)In generalThe Secretary of State shall be responsible for ensuring that the United States Government, in collaboration with allies and partners of the United States and intergovernmental organizations, is reasonably prepared to provide support to people residing in countries in the Oceania region that may become permanently displaced as a result of severe weather or extreme changes in the environment, including sea-level fluctuation, salt water intrusion, or changes in precipitation.(b)CoordinatorThe Deputy Assistant Secretary for Australia, New Zealand, and the Pacific Islands of the Bureau of East Asian and Pacific Affairs of the Department of State shall—(1)serve as the Coordinator for Displaced Persons in the Oceania Region (in this section referred to as the Coordinator); and (2)be responsible for working with the Assistant Secretary of State for East Asian and Pacific Affairs, the Assistant Secretary of State for Population, Refugees, and Migration, the Assistant to the Administrator in the Bureau for Humanitarian Assistance at the United States Agency for International Development, and the United States Representative to the United Nations regarding matters concerning the displacement of persons in Oceania.(c)DutiesThe Coordinator shall—(1)facilitate a whole-of-government approach to reasonably anticipate and respond to the displaced persons in Oceania;(2)explore opportunities to collaborate with, and when appropriate provide direct support to, allies, regional forums, and intergovernmental organizations to support displaced persons in Oceania;(3)review the contributions of the United States to organizations that support displaced persons in Oceania to ensure sure that the funding contributes to outcomes that are consistent with United States Government policies;(4)advocate for legislative authority, programs, and funding that are necessary to carry out the United States and international response to support displaced persons in Oceania; and(5)oversee the production of an annual report on the challenges related to displaced persons in Oceania, including recommendations to Congress related to requirements for carrying out the United States and international response to support displaced persons in Oceania.(d)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that includes the following:(1)An assessment of the risks driving the displacement of persons in the Oceania region, including a projection of the number of persons that are at risk of being displaced during the 25-year period after submission of the report based on the best information available at the time of submission of the report.(2)A review of ongoing programs and initiatives by the governments of Australia, France, Japan, New Zealand, the Republic of Korea, the United Kingdom, and the United States to respond to potentially displaced persons in the Oceania region.(3)An assessment of the efficacy of the programs and initiatives described in paragraph (2) to mitigate the risks driving the displacement of persons described in paragraph (1) and to support displaced persons.(4)A plan to address any shortfalls in the efficacy of such programs identified under paragraph (3).(5)Recommendations related to any legislative authority, programs, and funding that the Secretary determines are necessary to carry out the United States and international response to support displaced persons in Oceania. 17.Oceania anticorruption program(a)In generalThe Secretary of State shall establish a program to provide technical and financial assistance to civil society organizations and governments in Oceania to strengthen the capacity of civil society and the law enforcement agencies to identify and defeat acts of corruption that destabilize democratic governments and undermine the rule of law.(b)Interagency coordinationIn establishing the program under subsection (a), the Secretary of State shall coordinate with the head of any other Federal agency managing a program or initiative to strengthen anticorruption, fiscal transparency, economic governance, or related legal processes in Oceania to ensure policy coherence and unity of effort.(c)Required reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the committees specified in subsection (d) a report that includes the following:(1)A list of civil society organizations and governments in Oceania, and the agencies of those governments, receiving assistance under the program established under subsection (a). (2)A description of the activities carried out by those civil society organizations, governments, and agencies using that assistance during the year preceding submission of the report.(3)The goals and anticipated outcomes of the activities described in paragraph (2).(4)The metrics used to evaluate the success of the activities described in paragraph (2) and the achievement of the goals and outcomes described in paragraph (3).(5)A description of what, if any, follow-on activities are planned to build on the activities described in paragraph (2) and the preliminary goals for those follow-on activities.(6)An explanation, as appropriate, of how the activities described in paragraph (2) complement the programs or projects of another Federal agency supporting anticorruption, fiscal transparency, economic governance, or related legal processes in Oceania.(d)Committees specifiedThe committees specified in this subsection are—(1)the appropriate congressional committees; and(2)the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives. (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of State such sums as may be necessary to carry out the program established under subsection (a).18.Imposition of sanctions with respect to corruption in Oceania(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in coordination with the Secretary of the Treasury, the Secretary of Defense, the Secretary of Commerce, the Secretary of Homeland Security, the Attorney General, and the Director of National Intelligence, shall submit to Congress a report on the efforts of foreign persons (including foreign financial institutions) to engage or attempt to engage in acts of corruption in a country or territory of Oceania.(2)ElementsEach report required by paragraph (1) shall include, for the one-year period preceding submission of the report—(A)an identification of each foreign person that the Secretary of State, in coordination with the Secretary of the Treasury, the Secretary of Defense, the Secretary of Commerce, the Secretary of Homeland Security, the Attorney General, and the Director of National Intelligence, determines engaged or attempted to engage, during that period, in an act of corruption in a country or territory of Oceania;(B)for each person identified under subparagraph (A)—(i)an identification of the country of origin of the person;(ii)a description of the act or attempted act that resulted in the identification of the person; and(iii)an identification of any foreign financial institution that knowingly conducted a significant transaction with the person during that period;(C)an assessment of the capacity of the government of the country or territory in which the act or attempted act occurred or would have occurred to identify actors engaged in corruption, prosecute anticorruption cases, and enforce existing anticorruption laws; and(D)an assessment of the impact the act or attempted act could have on the national or economic security of the United States.(3)Exclusion of certain information(A)IntelligenceThe Secretary of State shall not disclose the identity of a person in a report submitted under paragraph (1) if the Director of National Intelligence determines that such disclosure could compromise an intelligence operation, activity, source, or method of the United States.(B)Law enforcementThe Secretary of State shall not disclose the identity of a person in a report submitted under paragraph (1) if the Attorney General, in coordination with the head of an appropriate Federal law enforcement agency, determines that such disclosure could reasonably be expected—(i)to compromise the identity of a confidential source, including a State, local, or foreign agency or authority or any private institution that furnished information on a confidential basis;(ii)to jeopardize the integrity or success of an ongoing criminal investigation or prosecution;(iii)to endanger the life or physical safety of any person; or(iv)to cause substantial harm to physical property.(C)Notification requiredIf the Director of National Intelligence makes a determination under subparagraph (A) or the Attorney General makes a determination under subparagraph (B), the Director or the Attorney General, as the case may be, shall notify Congress of the determination and the reasons for the determination.(4)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.(b)Imposition of sanctionsThe President shall impose sanctions pursuant to section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) with respect to each foreign person identified in a report submitted under subsection (a).(c)WaiverThe President may waive the imposition of sanctions under subsection (b) with respect to a foreign person if the President—(1)determines that imposing such sanctions with respect to that person would harm the national security of the United States; and(2)submits to Congress a report describing the determination and the reasons for the determination.19.Report on financial intelligence resources of the Department of the Treasury in Oceania(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Director of National Intelligence, shall submit to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives a report on the financial intelligence resources of the Department of the Treasury in Oceania.(b)ElementsThe report required by subsection (a) shall include—(1)a review of the existing financial intelligence resources of the Department of the Treasury in Oceania, including budgetary and manpower resources, that the Department dedicates to detecting and countering illicit finance activity and acts of corruption in Oceania;(2)an assessment of the success of the Department in countering illicit finance activity and acts of corruption in Oceania using the resources described in paragraph (1);(3)an assessment of the ability to the Department to effectively use and operationalize the financial intelligence resources of United States allies to help counter illicit finance activity and acts of corruption in Oceania;(4)an identification of the resource gaps, including with respect to budgetary and manpower resources and lack of legal authorities, that would prevent the Department from supporting the implementation of the strategic roadmap required by section 3; and(5)a plan to fill the gaps identified under paragraph (4).(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.20.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Foreign financial institution(A)In generalExcept as provided in subparagraph (B), the term foreign financial institution means any foreign entity that is engaged in the business of accepting deposits, making, granting, transferring, holding, or brokering loans or credits, or purchasing or selling foreign exchange, securities, commodity futures or options, or procuring purchasers and sellers thereof, as principal or agent, including—(i)a depository institution;(ii)a bank;(iii)a savings bank;(iv)a money service business;(v)a trust company;(vi)a securities broker or dealer;(vii)a commodity futures and options broker or dealer;(viii)a forward contract or foreign exchange merchant;(ix)a securities or commodities exchange;(x)a clearing corporation;(xi)an investment company;(xii)an employee benefit plan;(xiii)a dealer in precious metals, stones, or jewels; and(xiv)any holding company, affiliate, or subsidiary of an entity specified in any clauses (i) through (xiii).(B)ExceptionsThe term foreign financial institution does not include—(i)an international financial institution, as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c));(ii)the International Fund for Agricultural Development;(iii)the North American Development Bank; or(iv)any other international financial institution specified by the Office of Foreign Assets Control of the Department of the Treasury.(3)Foreign personThe term foreign person means an individual or entity that is not a United States person.(4)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person had actual knowledge, or should have known, of the conduct, the circumstance, or the result.(5)OceaniaExcept as provided in sections 4 and 5, the term Oceania may include the following:(A)Easter Island of Chile.(B)Fiji.(C)French Polynesia of France.(D)Kiribati.(E)New Caledonia of France.(F)Nieu of New Zealand.(G)Papua New Guinea.(H)Samoa.(I)Vanuatu.(J)The Ashmore and Cartier Islands of Australia.(K)The Cook Islands of New Zealand.(L)The Coral Islands of Australia.(M)The Federated States of Micronesia.(N)The Norfolk Island of Australia.(O)The Pitcairn Islands of the United Kingdom.(P)The Republic of the Marshal Islands.(Q)The Republic of Palau.(R)The Solomon Islands.(S)Tokelau of New Zealand.(T)Tonga.(U)Tuvalu.(V)Wallis and Futuna of France.(6)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.